Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group III, claims 11 and 14-15 and SEQ ID NO: 6 and method of detecting the amount of tau in the reply filed on 6/11/2021 is acknowledged. The traversal is on the grounds that the Avila 2016 reference does not specifically teach the M11 acetylated tau fragment.  This is not found persuasive because Derisbourg et al., 2015 (IDS) teaches the required M11 acetylated tau fragment.
Claims 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/11/2021.
	Claims 11 and 14 are under consideration in the instant Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
Independent claim 11 claims an antibody, which is required to perform a method that binds to the tau polypeptide where in the tau polypeptide comprises at least 9 consecutive amino acids staring at position 11 of SEQ ID NO: 6 wherein said residue at position 11 is N-alpha acetylated. New limitation of claim 11 (prior claim 16) further described the antibody via what it does not bind. The antibody of the claimed method only requires that it bind a specific epitope and exclude another epitope. The claims do not require that the antibodies preserve any particular conserved structure or other disclosed distinguishing features. Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lily, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function…does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
	Further, in making a determination of whether the application complies with the written description requirement of 35 U.S.C. § 112(a), or 35 U.S.C. §112 first paragraph (Pre-AIA ), it is necessary to understand what Applicant has possession of and what Applicant is claiming. From the specification, it is clear that Applicant has possession of only a few specific antibodies, 2H2/D11 and the hybridoma of table 1. However, the independent claims are drawn to any antibody that can bind a tau polypeptide comprising at least 9 consecutive amino acids staring at position 11 of SE QIOD NO: 6 wherein said residue at position 11 is N-alpha acetylated irrespective of a specific CDR sequence; again encompassing antibodies with no known structural correlation. The claims only require the claimed antibody to share some degree of functional similarity; that of binding to the tau fragment containing a M11 acetylated residue of the tau polypeptide.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Further, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
	The recitation of antigen that the antibody bind to is not enough to support the written description requirement. The antibody has functionally requirements beyond the site of binding represents a purely functional characteristic with limited accompanying structure. While generically the structure of antibodies is known, the structure of the presently claimed antibodies can vary substantially within the above given claimed recitations, and thus the genus is highly variant because a significant number of structural differences between genus members is permitted. The instant specification provides only one antibody example (see pages 5 and 23 of the instant specification). 
	The limited amount of demonstrated species for the claimed genus of antibodies do not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding or functional properties of the claimed antibodies. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen, 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions and which bound the target, but in no way allowed one to envisage the unique structure of a competitor’s (Centocor) antibodies which bound the same target but shared only 50% sequence similarity. Additionally, as noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted, emphasis in original).  Therefore, those of skill in the art would not accept a disclosure of the limited anti-396P residue Tau antibody as evidence that the inventor had been in possession of the genus of functionally-recited antibodies presently claimed.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies that would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed antibodies that specifically has the claimed function without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  Further note the decision in Amgen where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining the antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen.” Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  
With respect to products in method claims, it is recognized that information which is well known in the art need not be described in detail in the specification (MPEP §2163(II)(A)(2)). See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. MPEP §2163(II)(A)(3)(a) also discusses Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004), where a method of using a PGHS-2 inhibitor did not meet the written description as the inhibitor itself was not sufficiently described, clearly indicating that written description of the compound is still required in a method of using that compound. In this case, it is clear from the specification that the invention is in a new antibody, or at the least disclosure of a new antibody that could not have been envisaged from the prior art indicates that the prior art was not in possession of all “tau antibodies”. Thus, the prior art cannot provide sufficient written description of this genus of compounds and the specification as filed, disclosing one antibody, does not sufficiently describe the genus either as there is an unknown amount of structurally distinct antibodies in this genus (see Amgen and Centocor decisions discussed above).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. An antibody described only by functional characteristics is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). In the instant case, the specification provides insufficient direction or guidance concerning the relationship between the structure of the antibody and its capability of binding tau polypeptide comprises at least 9 consecutive amino acids staring at position 11 of SEQ ID NO: 6 wherein said residue at position 11 is N-alpha acetylated to demonstrate possession of the breadth of the genus of anti-M11 tau antibodies encompassed by the instant claims, especially in view of the unpredictability of such an endeavor. The prior art, as evidenced by Edwards et al., 2003 (7/7/2021 PTO-892), teaches there is a substantially huge antibody diversity produced to one single antigen target. Edwards provides evidence that over 1000 antibodies, all different amino acid sequences, were generated towards one single protein antigen target (see abstract). Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of an antibody that binds 396 phosphorylated tau. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004).
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one broad genus with limited number of examples that encompassed a diverse and huge number of possible antibodies that bind M11 acetylated tau polypeptide. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies as CDR regions of antibodies are well known in the art to be highly variable, unpredictable, and specific. With the exception of specifically disclosed antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Therefore, claims 11 and 14 do not meet the written description requirement.

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. Applicant argues that the instant specification discloses a specific antibody, 2H2/D11, along with several antibodies set forth in the hybridomas in Table1 of the instant specification. This is not persuasive because Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention. The arguments do not “distinctly and specifically point out the supposed errors in the examiner's action’ (37 CFR 1.111(b)). The rejection clearly articulated why the specification as filed fails to provide written description support for genus of claimed antibodies and Applicant's response does not point to any deficiency in that reasoning, solely arguing that the specification teaches multiple antibodies that are disclosed in the Table 1 of the instant specification. A mere statement that the disclosed antibodies meet the claimed genus scope of the antibodies does not provide the skilled artisan with the requisite information to envisage all of the antibodies within the scope of the genus of claimed antibodies with the required functions. A mere statement that an antibody can be produced and the disclosure of a few hybridoma does not convey to the skilled artisan that Applicant was in possession of all the antibodies encompassed by the claimed scope. 
The Examiner agrees that the claims are not directed to antibodies per se, but disagrees that this means Applicant need not describe the genus of antibodies being used. Amgen makes clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies, while the Court in Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods. The case in Rochester was concerned with a method of treatment, as is the instant case, and the Court indicated that “the claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment”. Replacing “inhibits PGHS-2 activity” with an antibody that binds a Tau polypeptide comprising at least 9 consecutive amino acids starting from the methionine residue at position 11 in any one of SEQ ID NOS: 1-7. wherein said methionine residue at position 11 is N-alpha acetylated, and wherein said antibody does not bind to a non N-alpha acetylated form of Methionine 11 Tau polypeptide (SEQ ID NO: 9) and/or a N-alpha-acetyl-Metl1-Tau polypeptide (SEQ ID NO: 10) leads to the same conclusion: the compounds are required to practice the method and so the specification must meet the written description requirement of such compounds. In that same case:
 “Pfizer points out that the district court found that the '850 patent does not disclose the structure or physical properties of any of the compounds required to practice the claimed methods, and that the structure of such compounds cannot be deduced from any known structure-function correlation. Pfizer agrees with the district court that the '850 patent discloses nothing more than a hoped-for function for an as-yet-to-be-discovered compound, and a research plan for trying to find it.”
The same is true of the instant case. While at least a few antibodies are provided, they not convey to the skilled artisan that Applicant was in possession of all such antibodies sufficient to practice the claimed method. Since the antibodies are needed to perform the method, failure to be in possession of the antibodies supports a conclusion that the method itself was not adequately described. 
Applicant argues that a method of eventually discovering such antibodies is sufficient; Applicant argues that once the artisan is informed of the desired properties/functions, a person of ordinary skill in the art could readily make antibodies that have the same functional features. However, this is the “research plan” criticized in Rochester; the requirement that others go out and create for themselves antibodies with the desired functions clearly indicates that Applicant was not in possession of this genus of antibodies and that this does not represent a class of antibodies which was well known or conventional. The genus is defined by the function and Applicant desires to encompass any and all compounds which achieve this goal with no more than a plan for later discovering the identity of such compounds, which is insufficient. 
Applicant argues that the Amgen case is towards therapeutic antibodies while the instant claims are towards diagnostic antibodies and therefore, Amgen does not support the rejection is not found persuasive. The issue is not what the intended use of the antibodies is (therapeutic or diagnostic) but the fact that a critical element (the claimed antibody through function alone) is not supported in the instant specification or the prior art.
If applicant were to incorporate the hybridoma of Table 1 of the instant specification, it is pointed out that the such the biological material must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the requirements of 35 USC § 112, first paragraph, may be satisfied by a deposit of the hybridoma and an affidavit or statement.
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. While the instant specification discloses the 2H2/D11antibody and the hybridomas of Table 1, one would not be able to specifically produce the instantly disclosed antibody without direct access to the disclosed hybridomas. There is no evidence on the record or prior art that the disclosed hybridomas are available to the public.
Therefore, the claims and the instant specification fail to provide written description support for the genus of the claimed antibodies since there is only a functional description of the antibodies but no structure correlation for the instantly claimed genus of antibodies. The instant specification fails to provide support that the limited number of possible disclosed antibodies encompassed the entirety of the scope of the claimed genus.
Therefore, the applicant’s arguments are not found persuasive and the rejection is maintained.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649